Title: From Louisa Catherine Johnson Adams to John Adams, 26 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 26 April 1823.
				
				I have been very sick confined to my bed for several days therefore not able to write to either of you as I have intended as I have this day left my bed I send you at least a few lines in answer to both your Letters received within two days and to express if possible the gratification which the proper and affectionate feelings they manifested to your brother occasioned both to your father and myself—He is still quite helpless although the arm is doing well and I would if I could give you some information concerning the fracture but fear I shall get entangled in the technical phraseology of our learned Surgeons which is altogether beyond my comprehension—The injury was in the Coronoid process which was fractured and the internal Condile of the humerus was dreadfully pressed so that the (to speak english) elbow joint gave way and the arm bone from the shoulder pressed forward and the bone below the elbow pushed back and thus forced all the muscles down towards the  Wrist which by the effort to remount the horse which he accomplished and the exertion of again dismounting to save himself from a second fall in consequence of the fainting which siezed him so bruised all those parts as to make it probable that though the bone has happily reunited it will be long before he recovers the horrible effect of the contusion—He is however in a fair way of recovery and already joins the family at meals—His nerves are a good deal shaken and he suffers much from the tooth ache in every other respect he is wonderfully better in consequence of leaving off snuff and Tobacco in every form—I am delighted to hear that you have done the same for I assure you that half of the evils of poor G’s belle passion have dissolved into this air since that all potent plant has ceased to keep his nerves in a state of irrascibility almost amounting to phrenzy—Cicely was married last Tuesday and Mary officiated as Bridemaid—Miss Kerr declined the honour having been so unfortunate with Mrs. Middleton and Miss Goldsborough took her place—Next Tuesday they give a Ball. Wednesday we have a dinner to Baron Tuyll and Mr. Hersant and Thursday a Ball at S. N—The Cottringers called here a few days ago and told us there were to be a number of parties on May day to make a number of Queens plenty of whom are  believe to be found in our City and only the above mentioned acknowledged by our house of Representatives as Sovereigns of the people—They are all to be à la PaysanneJohnson has left us for Rockville within an hour and has promised to return in a short time—He is recovering fast—Mary has been quite sick and your Uncle is with us quite well. He will visit Boston this Summer when we come. This  War in Europe will I fear prevent your fathers visit until Commencement and I will not leave him earlier—But we will both come as soon as possible—
				
					L. C. A—
				
				
			
   a paradox
